Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamasa (JP 2016-147618 A).
	Regarding claim 1, Takamasa teaches a saddle riding vehicle (motorcycle 1) comprising: a swing arm (swing arm 10) that supports a rear wheel (rear wheel RW); a sprocket (driven sprocket 7) disposed at the rear wheel; and a chain (chain 11) that meshes with the sprocket to thereby drive the rear wheel, wherein the rear wheel includes a rear wheel-side protruding portion (region within driven sprocket 7) that protrudes from the sprocket to an outside in a vehicle width direction, a chain cover fastening portion (rear bracket 10j and screw 15) to which a chain cover (chain case 20) for covering the chain is fastened, is screw 15 protrudes to the inside), and the chain cover fastening portion is disposed at a position at which the chain cover fastening portion overlaps the rear wheel-side protruding portion in a vehicle side view (See Figures 1 and 2).
	Regarding claim 3, Takamasa further teaches that the chain cover fastening portion is disposed superior to an upper surface of the swing arm (See Figure 1).
	Regarding claim 4, Takamasa further teaches that the chain cover fastening portion extends to the inside in the vehicle width direction from a superiorly extended portion that extends superiorly from the upper surface of the swing arm (See Figure 1).
	Regarding claim 5, Takamasa further teaches that the chain cover is fastened to an outer side surface on the outside in the vehicle width direction of the chain cover fastening portion (See Figure 1).
	Regarding claim 6, Takamasa further teaches that an end portion on the inside in the vehicle width direction of the chain cover fastening portion is disposed on the inside in the vehicle width direction with respect to a side surface portion that is a portion inside, in the vehicle width direction, of a portion disposed inferior to and posterior to the end portion in the swing arm (See Figures 1 and 2).
	Regarding claim 7, Takamasa further teaches that the rear wheel-side protruding portion serves as a fastening part that fastens the sprocket to the rear wheel (See Figure 1).
	Regarding claim 8, Takamasa further teaches that the chain cover fastening portion is formed integrally with the swing arm (See Figure 1).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach saddle reding vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611